Exhibit 10.6
 
Ore Pharmaceuticals Inc.
 
1997 Non-employee Directors’ Stock Option Plan


Adopted on September 29, 1997
Approved by Stockholders on November 11, 1997
Corrected by the Board of Directors September 9, 1998
Amended by the Board of Directors March 19, 1999
Amendment Approved by Stockholders June 8, 1999
Amended by the Board of Directors March 21, 2002
Amendment Approved by Stockholders June 6, 2002
Amended by the Board of Directors April 21, 2005
Amendment Approved by Stockholders June 2, 2005
Amended by the Board of Directors June 2, 2005
Amended by the Board of Directors June 9, 2009


1. Purpose.
 
(a) The purpose of the 1997 Non-Employee Directors’ Stock Option Plan (the
“Plan”) is to provide a means by which each director of Ore Pharmaceuticals Inc.
(the “Company”) who is not otherwise at the time of grant an employee of the
Company or of any Affiliate of the Company (each such person being hereafter
referred to as a “Non-Employee Director”) will be given an opportunity to
purchase stock of the Company.
 
(b) The word “Affiliate” as used in the Plan means any parent corporation or
subsidiary corporation of the Company as those terms are defined in Sections
424(e) and (f), respectively, of the Internal Revenue Code of 1986, as amended
from time to time (the “Code”).
 
(c) The Company, by means of the Plan, seeks to retain the services of persons
now serving as Non-Employee Directors of the Company, to secure and retain the
services of persons capable of serving in such capacity, and to provide
incentives for such persons to exert maximum efforts for the success of the
Company.
 
2. Administration.
 
(a) The Plan shall be administered by the Board of Directors of the Company (the
“Board”) unless and until the Board delegates administration to a committee, as
provided in subparagraph 2(b).
 
(b) The Board may delegate administration of the Plan to a committee composed of
two (2) or more members of the Board (the “Committee”).  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board,
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board.  The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan.
 

--------------------------------------------------------------------------------


 
3. Shares Subject To The Plan.
 
(a) Subject to the provisions of paragraph 10 relating to adjustments upon
changes in stock, the stock that may be sold pursuant to options granted under
the Plan shall not exceed in the aggregate One Hundred Eighty Thousand (180,000)
shares of the Company’s common stock.  If any option granted under the Plan
shall for any reason expire or otherwise terminate without having been exercised
in full, the stock not purchased under such option shall again become available
for the Plan.
 
(b) The stock subject to the Plan may be unissued shares or reacquired shares,
bought on the market or otherwise.
 
4. Eligibility.
 
Options shall be granted only to Non-Employee Directors of the Company.
 
5. Non-Discretionary Grants.
 
(a)           Each person who is first elected or appointed to the Board as a
Non-Employee Director after the Adoption Date shall automatically be granted, on
the date of such initial election or appointment, an option to purchase six
thousand (6,000) shares of common stock of the Company on the terms and
conditions set forth herein (hereinafter, an “Initial Grant”).  Effective as of
the date of initial election or appointment of a Non-Employee Director as the
Chairman of the Board ("Non-Employee COB"), the Non-Employee COB shall
automatically be granted, on the date of such election or appointment, an option
to purchase ten thousand (10,000) shares of the common stock of the Company
less, in the discretion of the Board, any unvested shares under any previous
stock option received effective upon election or appointment as a Non-Employee
Director under the preceding sentence, plus in the case of the first
Non-Employee COB of the Company an additional two thousand (2,000) shares of
Company common stock in recognition of transitional duties and obligations to be
assumed (an "Initial COB Grant").  A person who is simultaneously elected or
appointed to the Board as a Non-Employee Director and as Chairman of the Board
shall receive only the Initial COB Grant and not the Initial Grant.


(b)           Immediately following each annual meeting of stockholders, each
person who is then a Non-Employee Director and who has continuously served as a
Non-Employee Director for the six (6)-month period prior to the date of the such
annual meeting of stockholders, shall automatically be granted, an option to
purchase three thousand (3,000) shares of common stock of the Company on the
terms and conditions set forth herein (hereinafter, an “Annual Grant”).  In the
case of a Non-Employee COB, instead of the Annual Grant provided in the
preceding sentence, immediately following each annual meeting of stockholders
the Non-Employee COB shall automatically be granted (regardless of whether the
Non-Employee COB has served as a Non-Employee Director for the six (6) month
period prior to the date of such annual meeting of stockholders) an option to
purchase four thousand (4,000) shares of common stock of the Company which shall
be subject to the same terms and conditions set forth herein as the Annual Grant
provided in the preceding sentence.



--------------------------------------------------------------------------------


 
6. Option Provisions.
 
Each option shall be subject to the following terms and conditions:
 
(a)           The term of each option commences on the date it is granted and,
unless sooner terminated as set forth herein, expires on the date (“Expiration
Date”) ten (10) years from the date of grant.  If the optionee’s service as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate terminates for any reason or for no reason, the option shall terminate
on the earlier of the Expiration Date or the date twelve (12) months following
the date of termination of all such service; provided, however, that if such
termination of service is due to the optionee’s death, the option shall
terminate on the earlier of the Expiration Date or eighteen (18) months
following the date of the optionee’s death.  In any and all circumstances, an
option may be exercised following termination of the optionee’s service as a
Non-Employee Director or employee of or consultant to the Company or any
Affiliate only as to that number of shares as to which it was exercisable as of
the date of termination of all such service under the provisions of subparagraph
6(e).  In no event will the options granted to a Non-Employee COB under section
5 terminate if service as a Non-Employee COB ceases, but service as a
Non-Employee Director or employee of or consultant to the Company or an
Affiliate continues.


(b)           The exercise price of each option shall be equal to one hundred
percent (100%) of the Fair Market Value of the stock (as such term is defined in
subsection 9(e) of this Plan) subject to such option on the date such option is
granted.


(c)           The optionee may elect to make payment of the exercise price under
one of the following alternatives:


(i) In cash (or check) at the time of exercise;
 
(ii)           Provided that at the time of the exercise the Company’s common
stock is publicly traded and quoted regularly in The Wall Street Journal,
payment by delivery of shares of common stock of the Company already owned by
the optionee, held for the period required to avoid a charge to the Company’s
reported earnings, and owned free and clear of any liens, claims, encumbrances
or security interest, which common stock shall be valued at its Fair Market
Value on the date immediately preceding the date of exercise;


(iii)           Pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board which results in the receipt of cash
(or check) by the Company either prior to the issuance of shares of the
Company’s common stock or pursuant to the terms of irrevocable instructions
issued by the optionee prior to the issuance of shares of the Company’s common
stock; or


(iv)           Payment by a combination of the methods of payment specified in
subparagraph 6(c)(i) through 6(c)(iii) above.


(d)           An option shall be transferable only to the extent specifically
provided in the option agreement; provided, however, that if the option
agreement does not specifically provide for the transferability of an option,
then the option shall not be transferable except by will or by the laws of
descent and distribution, or pursuant to a qualified domestic relations order
satisfying the requirements of Rule 16b-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and shall be exercisable during the
lifetime of the person to whom the option is granted only by such person (or by
his guardian or legal representative) or transferee pursuant to such an
order.  Notwithstanding the foregoing, the optionee may, by delivering written
notice to the Company in a form satisfactory to the Company, designate a third
party who, in the event of the death of the optionee, shall thereafter be
entitled to exercise the option.



--------------------------------------------------------------------------------


 
(e)           (i)           An Initial Grant shall become exercisable in four
(4) equal annual installments measured from the date of grant, commencing on the
one (1)-year anniversary of the date of grant of the option, (ii) an Initial COB
Grant shall become exercisable in three (3) equal annual installments measured
from the date of grant, commencing on the one (1)-year anniversary of the date
of grant of the option, and (iii) an Annual Grant shall become exercisable one
(1) year from the date of grant, provided that, with respect to any grant under
the Plan, the optionee has, during the entire period prior to such vesting
installment date, continuously served as a Non-Employee Director or employee of
or consultant to the Company or any Affiliate of the Company, whereupon such
option shall become fully exercisable in accordance with its terms with respect
to that portion of the shares represented by that installment.


(f)           The Company may require any optionee, or any person to whom an
option is transferred under subparagraph 6(d), as a condition of exercising any
such option:  (i) to give written assurances satisfactory to the Company as to
the optionee’s knowledge and experience in financial and business matters; and
(ii) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the option for such person’s own
account and not with any present intention of selling or otherwise distributing
the stock.  These requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (x) the issuance of the shares upon the
exercise of the option has been registered under a then currently-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), or (y) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Company may
require any optionee to provide such other representations, written assurances
or information which the Company shall determine is necessary, desirable or
appropriate to comply with applicable securities laws as a condition of granting
an option to the optionee or permitting the optionee to exercise the
option.  The Company may, upon advice of counsel to the Company, place legends
on stock certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the stock.


(g)           Notwithstanding anything to the contrary contained herein, an
option may not be exercised unless the shares issuable upon exercise of such
option are then registered under the Securities Act or, if such shares are not
then so registered, the Company has determined that such exercise and issuance
would be exempt from the registration requirements of the Securities Act.


7. Covenants Of The Company.
 
(a) During the terms of the options granted under the Plan, the Company shall
keep available at all times the number of shares of stock required to satisfy
such options.
 
(b) The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to issue and
sell shares of stock upon exercise of the options granted under the Plan;
provided however, that this undertaking shall not require the Company to
register under the Securities Act either the Plan, any option granted under the
Plan, or any stock issued or issuable pursuant to any such option.  If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such options.
 

--------------------------------------------------------------------------------


 
8. Use Of Proceeds From Stock.
 
Proceeds from the sale of stock pursuant to options granted under the Plan shall
constitute general funds of the Company.
 
9. Miscellaneous.
 
(a) Neither an optionee nor any person to whom an option is transferred under
subparagraph 6(d) shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to such option unless and
until such person has satisfied all requirements for exercise of the option
pursuant to its terms.
 
(b) Nothing in the Plan or in any instrument executed pursuant thereto shall
confer upon any Non-Employee Director any right to continue in the service of
the Company or any Affiliate in any capacity or shall affect any right of the
Company, its Board or stockholders or any Affiliate, to remove any Non-Employee
Director pursuant to the Company’s Bylaws and the provisions of Delaware General
Corporations Law.
 
(c) No Non-Employee Director, individually or as a member of a group, and no
beneficiary or other person claiming under or through him, shall have any right,
title or interest in or to any option reserved for the purposes of the Plan
except as to such shares of common stock, if any, as shall have been reserved
for him pursuant to an option granted to him.
 
(d) In connection with each option made pursuant to the Plan, it shall be a
condition precedent to the Company’s obligation to issue or transfer shares to a
Non-Employee Director, or to evidence the removal of any restrictions on
transfer, that such Non-Employee Director make arrangements satisfactory to the
Company to insure that the amount of any federal, state or local withholding tax
required to be withheld with respect to such sale or transfer, or such removal
or lapse, is made available to the Company for timely payment of such tax.
 
(e) As used in this Plan, “Fair Market Value” means, as of any date, the value
of the common stock of the Company determined as follows:
 
(i) If the common stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap, the Fair Market Value of a share of common stock shall
be the closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such system or exchange (or the exchange with the
greatest volume of trading in common stock) on the last market trading day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Board deems reliable; or
 

--------------------------------------------------------------------------------


 
(ii) In the absence of an established market for the common stock, the Fair
Market Value shall be determined in good faith by the Board.
 
10. Adjustments Upon Changes In Stock.
 
(a) If any change is made in the stock subject to the Plan, or subject to any
option granted under the Plan (through merger, consolidation, reorganization,
recapitalization, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan and outstanding options will be
appropriately adjusted in the class(es) and maximum number of shares subject to
the Plan and the class(es) and number of shares and price per share of stock
subject to outstanding options.  Such adjustments shall be made by the Board,
the determination of which shall be final, binding and conclusive.  (The
conversion of any convertible securities of the Company shall not be treated as
a “transaction not involving the receipt of consideration by the Company.”)
 
(b) In the event of: (1) a dissolution, liquidation, or sale of all or
substantially all of the assets of the Company; (2) a merger or consolidation in
which the Company is not the surviving corporation; (3) a reverse merger in
which the Company is the surviving corporation but the shares of the Company’s
common stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise; or (4) the acquisition by any person, entity or group within
the meaning of Section 13(d) or 14(d) of the Exchange Act, or any comparable
successor provisions (excluding any employee benefit plan, or related trust,
sponsored or maintained by the Company or any Affiliate of the Company) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of directors, then to the extent not prohibited by
applicable law, the time during which options outstanding under the Plan may be
exercised, and the vesting of such options, shall be accelerated prior to such
event and the options terminated if not exercised after such acceleration and at
or prior to such event.  A transaction shall not be determined to have occurred
under this Section 10(b) if all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of (i) the then
outstanding common stock of the Company (“Outstanding Common") and (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors ("Outstanding Voting
Securities") immediately prior to such transaction beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such transaction (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same relative proportions as
their ownership, immediately prior to such transaction, of the Outstanding
Common and Outstanding Voting Securities, as the case may be.
 

--------------------------------------------------------------------------------


 
11. Amendment Of The Plan.
 
(a) The Board at any time, and from time to time, may amend the Plan and/or some
or all outstanding options granted under the Plan.  However, except as provided
in paragraph 10 relating to adjustments upon changes in stock, no amendment
shall be effective unless approved by the stockholders of the Company to the
extent stockholder approval is necessary for the Plan to satisfy the
requirements of Rule 16b-3 promulgated under the Exchange Act or any Nasdaq or
securities exchange listing requirements.
 
(b) Rights and obligations under any option granted before any amendment of the
Plan shall not be impaired by such amendment unless (i) the Company requests the
consent of the person to whom the option was granted and (ii) such person
consents in writing.
 
(c)           Notwithstanding Section 11(a) above, neither the Board nor the
Committee shall have the authority to modify options granted under the Plan in a
manner that will have the effect of repricing the stock options to a lower
exercise price, to replace or regrant outstanding options issued under the Plan
through cancellation and reissuance of options with a lower exercise price to
the respective holders in exchange for the cancelled options or to buyout for a
payment in cash or cash equivalents an option previously granted under the Plan,
except (i) in connection with a change in capitalization pursuant to Section 10
or (ii) with stockholder approval.
 
12. Termination Or Suspension Of The Plan.
 
(a) The Board may suspend or terminate the Plan at any time.  Unless sooner
terminated, the Plan shall terminate on December 31, 2014.  No options may be
granted under the Plan while the Plan is suspended or after it is terminated.
 
(b) Rights and obligations under any option granted while the Plan is in effect
shall not be impaired by suspension or termination of the Plan, except with the
consent of the person to whom the option was granted.
 
(c) The Plan shall terminate upon the occurrence of any of the events described
in Section 10(b) above.
 
13. Effective Date Of Plan; Conditions Of Exercise.
 
(a) The Plan shall become effective upon adoption by the Board (the “Adoption
Date”).
 
(b) No option granted under the Plan shall be exercised or become exercisable
unless and until the Plan is approved by the stockholders of the Company.